PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/716,169
Filing Date: 16 Dec 2019
Appellant(s): Apple Inc.



__________________
KATHERINE FRANCO
For Appellant


EXAMINER’S ANSWER




This is in response to the appeal brief filed February 24, 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 05/25/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-7 and 15-21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Khosravy et al., U.S. Patent Number 8,467,991 B2, in view of Hess et al., U.S. Patent Publication Number 2011/0010650 A1.

Regarding claim 1, Khosravy discloses method for representing virtual information in a real environment, comprising: determining a position and orientation of a system setup for superimposing virtual information into a view of a real environment (col. 6, lines 30-33, determines a location of a portable device based on location information determined for the device, the location information representing a position of the device, direction information representing orientation of the portable device; col. 27, lines 47- 49, POIs are overlaid over actual image data being real time viewed on the device);
obtaining a plurality of items of virtual information each associated with a component of the real environment of a plurality of components (col. 24, lines 16-18, discerning items substantially along a direction at which the device is pointing; col. 25, lines 43-47, determining a set of points of interest, implicitly defines an area within arc and distance that encompasses POI; lines 55-61, zoom zones correspond to POIs);
determining a subset of the plurality of components of the real environment based on location information for the subset of the plurality of components and the position and orientation of the system setup (col. 28, lines 19, aggregation of POI data can occur; col. 31, lines 50-53, upon the detection of a location and direction event, for POIs in the device’s local cache, a group of POIs are determined that pass an algorithm for the direction of pointing of the device; col. 25, lines 43-47, determining a set of points of interest, implicitly defines an area within arc and distance that encompasses POI; lines 55-61, zoom zones correspond to POIs);
presenting a cluster representation associated with the cluster (col. 31, lines 54-55, POIs in the group can be represented in some fashion on a UI, e.g. full view of only 1 POI, categorized view, 2-D map view, 3D perspective view),
wherein the cluster representation is selectable to cause a subset of the plurality of items of virtual information associated with the subset to be presented (col. 12, lines 1-4, interactions that can be invoked by way of explicit input or pre-defined gesture, showing selection of a current item; col. 26, lines 7—15, search of points of object within a distance, which can be zoomed in and out, or selected by the service based on known granularity of interest, selected by the user, etc.; col. 27, lines 10-19, once a set of objects is determined from the pointing information, a mobile device can display the object via a representation, virtual camera experience can be provided where POI graphics or information can be positioned relative to one another; ).

However, it is noted that Khosravy discloses items of interest and showing a selection of a current item, but fails to disclose wherein the cluster representation is selectable to cause a subset of the plurality of items of virtual information associated with the subset to be presented.

Hess discloses determining a subset of the plurality of components of the real environment based on location information for the subset of the plurality of components and the position and orientation of the system setup ( paragraph 0034, determine whether any icons representing the POIs identified would overlap if displayed concurrently; paragraph 0036, clustering POI icons and displaying a single POI icon representing a cluster); presenting a cluster representation associated with the cluster, wherein the cluster representation is selectable to cause a subset of the plurality of items of virtual information associated with the plurality of components of the cluster to be presented ( paragraph 0053, client may display representations of any final POI icon clusters identified; paragraph 0056, wherein the user at the client rolls over, clicks or otherwise select the first or second POI icons, additional information about the POIs may be displayed ).
It would have been obvious to one of ordinary skill in the art to include in the grouping and selection of an item presented in the display as disclosed by Khosravy, presenting a cluster representation as selectable as disclosed by Hess to allow a user to declutter and display additional information about an individual POI.

Regarding claim 2, Khosravy discloses wherein the subset of the plurality of components of the real environment is comprised in a first region of view of the real environment of a plurality of regions, wherein each of the plurality of regions is associated with one of a plurality of levels of detail for a corresponding cluster representation (figure 40 and 44; col. 27, lines 20- 32, a set of different choices illustrate navigation of hierarchical POI information, for instance level1 categories may include category1, category2, category3, category4 and category5).

Regarding claim 3, Khosravy discloses wherein the items of virtual information are presented according to a level of detail associated with the first region (figure 41 and 44).

Regarding claim 4, Khosravy discloses wherein the items of virtual information are presented as a selectable label, and wherein the selectable label is selectable to present a particular item of virtual information according to a level of detail associated with the first region (col. 26, lines 20-26, a first pointing gesture with the device may result in a shopping mall appearing, but with another gesture, a user could carry out a recognizable gesture to gain or lose a level of hierarchical granularity with the points of interest on the display).

Regarding claim 5, Khosravy discloses wherein each of the items of virtual information are selectable to present an additional level of detail for the particular item of virtual information (col. 12, lines 4-7, showing a selection of a current item, request for product website, request for price comparison, request for reviews, find local score information, add item of interest to list or request images).

Regarding claim 6, Khosravy discloses a determination that the item is viewed by a user according to an eye tracking mechanism of the system setup (col. 26, lines 64-67, determine at what or whom the user is looking/pointing, the service can then provide additional information such as ads, specials, updates, menus, happy hour choices, etc.; col. 28, lines 1-6, looking down or up, or panning across a field of view to obtain a range of POIs associated with the panning scope, with respect to a representative set of user settings, a number or maximum number of desired endpoints delivered as results can be configured).
Hess discloses a selectable cluster representation (paragraph 0053, client may display representations of any final POI icon clusters identified; paragraph 0056, wherein the user at the client rolls over, clicks or otherwise select the first or second POI icons, additional information about the POIs may be displayed).

Regarding claim 7, Khosravy discloses wherein the subset of the plurality of components of the real environment is further determined according to a determination that each of the subset of the plurality of components are associated with items of virtual information of a same type (col. 31, lines 50-55, upon the detection of a location and direction event, for POIs in the device’s local cache, a group of POIs are determined, POIs in the group can be represented in some fashion on the UI, categorized view; 

col. 25, lines 43-47, determining a set of points of interest, implicitly
defines an area within arc and distance that encompasses POI; lines 55-61, zoom zones correspond to POIs).

Regarding claims 15-20, they are rejected based upon similar rational as above. Khosravy further discloses a computing system for representing virtual information in a real environment, comprising: one or more processors (5020, processing unit); one or more computer readable media comprising computer readable code executable by one or more processors (col. 34, lines 1-4).

Regarding claim 21, Khosravy discloses wherein the subset of the plurality of components of the real environment is further determined according to a determination that each of the subset of the plurality of components are associated with items of virtual information of a same type (col. 31, lines 50-55, upon the detection of a location and direction event, for POIs in the device’s local cache, a group of POIs are determined, POIs in the group can be represented in some fashion on the UI, categorized view).

(2) Response to Argument
Applicant's arguments filed 05/25/2021 have been fully considered but they are not persuasive.

Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Applicant argues claims 1-7 and 15-21.  Applicant argues independent claims 1 and 15, the prior art cited Khosravy in view of Hess fails to disclose “determining a subset of the plurality of components of the real environment based on location information for the subset of the plurality of components and the position and orientation of the system setup”.  Examiner responds Khosravy discloses col. 25, lines 43-47, determining a set of points of interest, implicitly defines an area within arc and distance that encompasses POI; lines 55-61, zoom zones correspond to POIs, and therefore discloses a subset, i.e. areas within the location, zoom zones. Examiner further responds Khosravy discloses col. 31, lines 50-55, upon the detection of a location and direction event, for POIs in the device’s local cache, a group of POIs are determined.  Applicant argues Khosravy discloses movement of the device in a direction with device or service parameters to define the arc and distance, and the arc and distance determine the subset of POIs, whereas in contrast the claims recite “subset of the plurality of components of the real environment” are based on location information for the subset of the plurality of components and “the position and orientation of the system setup”.  Examiner responds Applicant’s specification fails to specifically disclose the subset, and therefore has been interpreted to one of ordinary skill in the art as illustrated in figure 16.  Examiner therefore responds Khosravy discloses in the illustration of figure 40, shows a system setup of device 4000 in a direction with a range of view, and the subset of the plurality of component of the real environment, i.e. the POI, points of interest, are based on the location information of the plurality of components, i.e. POI 4030 and 4034, within the range, or arc of the device, i.e. the position and orientation of the system setup.  Applicant argues the number of zoom zones and the distances defining them depend on a variety of factors other than the “location information” for the POI and the “position and orientation of the system setup”.  Applicant argues the cited portion of Khosravy discloses determining a subset of POI based on device or service parameters, user preferences, and the like, not based on location information for the subset of plurality of components and the position and orientation of the system setup.  Examiner disagrees and responds the POIs are determined in response to the device parameters, i.e. system setup, and the location of the components, i.e. are they within the device parameters.
Applicant argues the prior art cited Khosravy fails to disclose “a subset of the plurality of component of the real environment” are determined, and then items of virtual information associated with the subset are presented in “a cluster representation”.  Examiner responds that for the virtual information associated with the subset presented in a cluster representation, the Office Action recited Khosravy col. 31, lines 54-55, POIs in the group can be represented in some fashion on a UI, e.g. full view of only 1 POI, categorized view, 2-D map view, 3D perspective view.  Examiner therefore responds Khosravy discloses a cluster representation, i.e. POIs in a group. Hess further discloses paragraph 0053, client may display representations of any final POI icon clusters identified; paragraph 0056, wherein the user at the client rolls over, clicks or otherwise select the first or second POI icons, additional information about the POIs may be displayed.
Applicant argues Khosravy discloses determining a subset of items of virtual information, not “a subset of the plurality of components of the real environment”.  Examiner responds Khosravy discloses POIs, points of interest, which are components of the real environment, and having the components of the real environment, presented in a group, i.e. a subset.  
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues Hess focuses on the display of items of virtual information and teaches grouping items of virtual information based on their presentation, without regards to the physical location of the corresponding POIs.  Examiner responds Khosravy discloses the subset of POI with respect to a system setup or device parameters, i.e. location.  
Applicant argues dependent claims 7 and 21, the prior art cited fails to disclose each component of the real environment in the subset of the plurality of component of the real environment are “associated with items of virtual information of a same type”.  Examiner responds Khosravy col. 31, lines 54-55, POIs in the group can be represented in some fashion on a UI, e.g. full view of only 1 POI, categorized view, therefore associated with a same type, i.e. categorized. 
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/MOTILEWA GOOD-JOHNSON/Primary Examiner, Art Unit 2616                                                                                                                                                                                                        
Conferees:
/KEE M TUNG/Supervisory Patent Examiner, Art Unit 2611                                                                                                                                                                                                        
/XIAO M WU/Supervisory Patent Examiner, Art Unit 2613                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.